Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 7-10 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 7, 9, and 10 are amended
	- claim 8 is cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 06/01/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/02/2022 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding Independent claims 7 and 10 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Without acquiescing to the Examiner’s position, Applicant has amended independent claim 7 to recite, in part, “wherein, upon receiving, by the receiver, a contention resolution message, the controller stops the timer after transmitting acknowledgement information for the contention resolution message.’ Amended independent claim 10 recites a substantially similar limitation. Applicant respectfully asserts that Samsung and Yeo, whether considered separately or in combination, fail to teach at least the above-referenced limitation of amended independent claim 7, as explained below.” on page 5, filed on 06/01/2022, with respect to , have been fully considered but are moot, over the limitation of “stops the timer after transmitting acknowledgement information for the contention resolution message”. Said limitation is newly added to the amended Claims 7 and 10 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Veeramallu et al. US Pub 2019/0028905, claiming foreign priority 2017-07-21 (hereinafter “Veeramallu”), in combination with previously applied reference Samsung, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung NPL “TA Timer Handling for Msg3 based SI Request”, 3GPP, R2-1804305, April 16 – April 20, 2018 (hereinafter “Samsung”), and in view of Veeramallu et al. US Pub 2019/0028905, claiming foreign priority 2017-07-21 (hereinafter “Veeramallu”). 
Regarding claim 7 (Currently Amended)
Samsung discloses a terminal (i.e. “UE” in Fig. 1) comprising: 
to receive a Timing Advance command (“Upon receiving RAR, UE processes the TA command” Section 2.2. – Handling TA Timer); and 
to control a timer related to uplink time alignment (TS 38.321, Section 5.2 Maintenance of Uplink Time Alignment), 
wherein, in response to receiving the Timing Advance command by the receiver, the controller starts the timer (“Upon receiving RAR, UE processes the TA command and starts the TA timer.” Section 2.2. – Handling TA Timer), and 
wherein, upon receiving, a contention resolution message (i.e. “MSG 4: SI REQUEST ACK (Contention Resolution Identity MAC CE)” in Fig. 1), 
stop the timer (Fig. 1: "MSG 4"; Section 2.2: "Upon completion of contention based random access procedure for SI request, MAC entity stops the timeAlignmentTimer” and Section 5: "Completion of the Random Access procedure”, Upon completion of the Random Access procedure, the MAC entity shall: 1> discard explicitly signalled contention-free Random Access Resources except contention-free Random Access Resources for beam failure recovery request, if any; 1> flush the HARQ buffer used for transmission of the MAC PDU in the Msg3 buffer. 1> if the Random Access procedure was triggered for SI request, stop the timeAlignmentTimer").  It is implicit from Samsung’s teaching that the TA timer is only stopped after a certain time of receiving MSG 4 (since the condition for stopping said timer is that the contention based random access procedure for SI request is completed and not directly after receiving MSG 4. "SI request sent in Msg3” Section 2.1).

    PNG
    media_image1.png
    348
    399
    media_image1.png
    Greyscale


Samsung discloses in Figure 1 above the MSG4 including a SI Request Ack but does not explicitly shows the ACK transmission.
In an analogous art, Veeramallu discloses transmitting acknowledgement information for the contention resolution message (“In Step G, base station transmits Msg 4, with repetition. Base station may transmit a connection setup message (e.g., RRC connection setup message) with Msg4. In step H, UE acknowledges receipt of transmission by HARQ (hybrid automatic repeat request) Ack (acknowledgement).’” [0062]; Fig. 5).

    PNG
    media_image2.png
    566
    332
    media_image2.png
    Greyscale


	Veeramallu also discloses a terminal (“UE 120” in Fig. 2; [0050]) comprising a receiver (“receive processor 258” in Fig. ; [0049]) and a controller (“controller/processor 280” in Fig. ; [0051]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Samsung’s method of handling TA timer based on SI request, to include Veeramallu’s method for enhanced information reporting by user equipment, in order to associate a timer with the reception of a contention resolution message (Veeramallu [0062]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Veeramallu’s method for enhanced information reporting by user equipment into Samsung’s method of handling TA timer based on SI request since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9 (Currently Amended)
Samsung, as modified by Veeramallu, previously discloses the terminal according to claim 7, 
Samsung further discloses wherein the timer is maintained by a Medium Access Control (MAC) layer (Section 5: "Completion of the Random Access procedure”, Upon completion of the Random Access procedure, the MAC entity shall: 1> discard explicitly signalled contention-free Random Access Resources except contention-free Random Access Resources for beam failure recovery request, if any; 1> flush the HARQ buffer used for transmission of the MAC PDU in the Msg3 buffer. 1> if the Random Access procedure was triggered for SI request, stop the timeAlignmentTimer")

Regarding claim 10 (Currently Amended)
A communication method by a terminal, the method comprising: 
receiving a Timing Advance command; and 
controlling a timer related to uplink time alignment, 
wherein, in response to receiving the Timing Advance command, the controlling starts the timer, and 
wherein, upon receiving a contention resolution message, the controlling stops the timer after transmitting acknowledgement information for the contention resolution message.
The scope and subject matter of method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore method claim 10 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464